UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER: 0-15423 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: BANCTRUST FINANCIAL GROUP, INC. EMPLOYEE SAVINGS & PROFIT SHARING PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: BANCTRUST FINANCIAL GROUP, INC. 100 Saint Joseph Street, Mobile, AL 36602 BANCTRUST FINANCIAL GROUP, INC. EMPLOYEE SAVINGS & PROFIT SHARING PLAN FINANCIAL REPORT DECEMBER 31, 2010 BANCTRUST FINANCIAL GROUP, INC. EMPLOYEE SAVINGS & PROFIT SHARING PLAN FINANCIAL REPORT DECEMBER 31, 2010 TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS Statements of net assets available for benefits 2 Statement of changes in net assets available for benefits 3 Notes to financial statements 4-11 SUPPLEMENTARY INFORMATION Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 12 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Plan Administrator BancTrust Financial Group, Inc. Employee Savings & Profit Sharing Plan We have audited the accompanying statements of net assets available for benefits of BancTrust Financial Group, Inc. Employee Savings & Profit Sharing Plan as of December 31, 2010 and 2009 and the related statement of changes in net assets available for benefits for the year ended December 31, 2010.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of BancTrust Financial Group, Inc. Employee Savings & Profit Sharing Plan as of December 31, 2010 and 2009, and the changes in net assets available for benefits for the year ended December 31, 2010, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) as of December 31, 2010, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the United States Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Mauldin& Jenkins, LLC Birmingham, Alabama June 20, 2011 BANCTRUST FINANCIAL GROUP, INC. EMPLOYEE SAVINGS & PROFIT SHARING PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS DECEMBER 31, 2 Assets Cash and cash equivalents $ - $ Investments, at fair value: Mutual funds Money market funds BancTrust Financial Group, Inc. common stock Total investments Receivables: Employer contribution - Accrued income Other - Total receivables Assets available for benefit Liabilities Due to broker for securities purchased Net assets available for benefits $ $ The accompanying notes are an integral part of these financial statements. 2 BANCTRUST FINANCIAL GROUP, INC. EMPLOYEE SAVINGS & PROFIT SHARING PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS YEAR ENDED DECEMBER 31, 2010 Additions to net assets attributed to: Net investment income: Interest and dividends $ Net appreciation in fair value of investments Contributions: Employer Employees Rollovers Total additions Deductions from net assets attributed to: Plan expenses Benefits paid to participants Net increase in net assets available for benefits Net assets available for benefits: Beginning of year End of year $ The accompanying notes are an integral part of these financial statements. 3 BANCTRUST FINANCIAL GROUP, INC. EMPLOYEE SAVINGS & PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS NOTE 1. PLAN DESCRIPTION The following description of the BancTrust Financial Group, Inc. Employee Savings & Profit Sharing Plan (the“Plan”) is provided for general information purposes only.Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General The Plan is a defined contribution plan established January1, 1998 by BancTrust Financial Group, Inc. (the “Company”), under the provisions of Section401(a) of the Internal Revenue Code (IRC), which includes a qualified cash or deferred arrangement as described in Section 401(k) of the IRC, for the benefit of eligible employees of the Company. The Plan is available to all employees of the Company and its subsidiaries having at least one month of service and being 21years of age or older, with the exception of those employees who are eligible to participate in the Peoples BancTrust Company, Inc. 401K Plan which is also sponsored by the Company.In addition, any employee or participant whose employment has been terminated and who is subsequently reemployed is eligible to participate. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974(ERISA). Plan Administration The Plan’s assets are held, and the Plan is administered, by the Trust Department of BancTrust (the“Trustee”), a subsidiary of the Company. Contributions A participant may elect to contribute a specific percentage up to 75% of bimonthly or monthly compensation (as defined by the Plan), subject to the Internal Revenue Service (IRS) limitations. The Company matches employee contributions in accordance with the following schedule: 100% for the first 2% of employee contributions, 75% for the second 2% of employee contributions, 50% for the third 2% of employee contributions, up to a maximum of 75% of 6% employee contributions.Additional discretionary amounts may be contributed at the option of the Company's Board of Directors.No discretionary contributions were made for the years ended December 31, 2010 and 2009. Participant Accounts Individual participant accounts are maintained to reflect the participant’s contributions and earnings or losses thereon, employer matching contributions and allocated earnings or losses thereon, and employer profit sharing and allocated earnings or losses thereon. Allocations are based on the participant’s investment earnings or losses base, as defined, multiplied by the calculated rate of return for the separate investments.The benefit to which a participant is entitled is the benefit that can be provided from the participant's vested account. 4 NOTES TO FINANCIAL STATEMENTS NOTE 1. PLAN DESCRIPTION (Continued) Forfeitures At December 31, 2010 and 2009, forfeited nonvested accounts totaled $0 and $7,200, respectively. The forfeited nonvested accounts are used to reduce employer-matching contributions or to pay certain expenses of the Plan.Any excess forfeitures shall be allocated to remaining participants' accounts. Vesting Participants are immediately vested in their voluntary contributions, adjusted for allocated earnings or losses thereon.Vesting in the remainder of their account is based on years of credited service.Participants become 100% vested after three years of credited service for matching contributions and additional discretionary employer contributions with no vesting before three years of credited service. A participant also becomes fully vested in his or her account balance on the first day of the month coincident with or following the participant’s sixty-fifth birthday or upon death or termination of employment due to disability. Investment Options Participants may direct their contributions, and any related earnings or losses thereon, into various investment options including money market funds, mutual funds, or Company common stock.The underlying assets of mutual funds are invested in publicly traded equity, debt and other securities. Distributions Upon retirement, death, disability, or termination of service, a participant may elect to receive a lump sum distribution equal to his or her vested account balance or installment payments. Administrative Expenses Plan administrative expenses, with the exception of trustee fees, are paid by the Company.Trustee fees paid from the net assets of the Plan during the years ended December 31, 2010 and 2009 were $37,886 and $42,279, respectively. 5 NOTES TO FINANCIAL STATEMENTS NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying financial statements are presented on the accrual basis of accounting, in accordance with U.S. generally accepted accounting principles. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of net assets available for benefits and changes therein.Actual results could differ from these estimates. Investment Valuation and Income Recognition The Plan’s investments are stated at fair value. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.See Note 4 for discussion of fair value measurements. Purchases and sales of investments are recorded on a trade-date basis. Interest income is recorded as earned on the accrual basis.Dividend income is recorded on the ex-dividend date.Net appreciation in fair value of investments, as recorded in the accompanying statement of changes in net assets available for benefits, includes changes in fair value of investments acquired, sold, or held during the year. Benefit Payments Benefits are recorded when paid. Reclassification Certain amounts in the 2009 financial statements have been reclassified to conform to the 2010 presentation.The reclassification had no effect on total net assets available for benefits. 6 NOTES TO FINANCIAL STATEMENTS NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Recent Accounting Pronouncements Reporting Loans to Participants by Defined Contribution Pension Plans. In September2010, the Financial Accounting Standards Board (FASB)issued Accounting Standards Update (ASU)2010-25. ASU 2010-25 requires participant loans to be classified as notes receivable from participants, which are segregated from plan investments and measured at their unpaid principal balance plus any accrued but unpaid interest. The guidance is effective for fiscal years ending after December15, 2010, with early adoption permitted. The guidance is applied retrospectively to all periods presented. The Plan adopted this guidance as of January1, 2010; the adoption of this standard did not have a material impact on the Plan’s financial statements, as participant loans are not permitted by the Plan. Fair Value Measurements and Disclosures.In January 2010, the FASB issued Accounting Standards Update 2010-06, “Improving Disclosures about Fair Value Measurements” (“ASU 2010-06”) which clarifies certain existing fair value disclosures and requires a number of additional disclosures including separate presentation for each “class” of assets and liabilities measured at fair value.ASU 2010-06, among other things, also clarified the requirement for entities to disclose information about both the valuation techniques and inputs used in estimating Level 2 and Level 3 fair value measurements.ASU 2010-06 has been incorporated into the 2010 financial statements. NOTE 3. INVESTMENTS The fair value of individual assets that represent 5% or more of the Plan’s net assets available for benefits as of December31, 2010 and 2009 are as follows: Units Fair Value 2010: Washington Mutual Investors Fund $ American Balanced Fund Prime Obligation Fund # 10 AMCAP Fund Fundamental Investors Fund American New Perspective Fund Capital Income Builder Fund 2009: Washington Mutual Investors Fund $ American Balanced Fund Prime Obligation Fund # 10 AMCAP Fund Fundamental Investors Fund American New Perspective Fund Capital Income Builder Fund 7 NOTES TO FINANCIAL STATEMENTS NOTE 3. INVESTMENTS (Continued) For the year ended December31, 2010, the Plan’s investments appreciated (depreciated) in fair value as follows: Fair value as determined by quoted market value: Mutual funds $ BancTrust Financial Group, Inc. common stock ) $ NOTE 4. FAIR VALUE DISCLOSURES Fair Value Measurements In accordance with the Fair Value Measurements and Disclosures topic (FASB ASC 820), the Plan measures the fair value of Plan assets using the fair value as the price that would be received to sell an asset or paid to transfer a liability in the principal market for that asset or liability. These measurements are classified into a hierarchy framework by the inputs used to perform the fair value calculation. The hierarchy prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements).The three levels of the fair value hierarchy are described below: Level1 Observable inputs which reflectquoted prices for identical assets or liabilities in active markets at the measurement date. Level2 Observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level3 Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. The asset or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. Following is a description of the valuation methodologies used for assets measured at fair value. There have been no changes in the methodologies used at December 31, 2010 and 2009. Common stocks: Valued at the closing price reported on the active market on which the individualsecurities are traded. Mutual funds and money market funds: Valued at the net asset value (NAV) of shares held by the Plan at year end. 8 NOTES TO FINANCIAL STATEMENTS NOTE 4. FAIR VALUE DISCLOSURES (Continued) Fair Value Measurements (Continued) The preceding methods described may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, although the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following table sets forth by level, within the fair value hierarchy, the Plan's assets at fair value as of December 31, 2010 and 2009: Fair Value Measurements at December 31, 2010 Fair Value (Level 1) (Level 2) (Level 3) Mutual Funds: Mid-cap funds $ $ $
